As filed with the Securities and Exchange Commission on December 6, 2016 1933 Act Registration No. 333-214235 1940 Act Registration No. 811-08517 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRE-EFFECTIVE AMENDMENT NO. 1 And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 540 Lincoln Life Variable Annuity Account N (Exact Name of Registrant) Lincoln Core IncomeSM Variable Annuity THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) 1300 South Clinton Street Post Office Box 1110 Fort Wayne, Indiana 46801 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number, Including Area Code: (260) 455-2000 Kirkland L. Hicks, Esquire The Lincoln National Life Insurance Company 1300 South Clinton Street Post Office Box 1110 Fort Wayne, IN 46801 (Name and Address of Agent for Service) Copy to: Mary Jo Ardington, Esquire The Lincoln National Life Insurance Company 1300 S. Clinton Street Fort Wayne, IN 46801 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of the Registration Statement. Title of Securities being registered: Interests in a separate account under individual flexible payment deferred variable annuity contracts. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a) shall determine. The information in this prospectus is not completeand may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life Variable Annuity Account N Lincoln New York Account N for Variable Annuities Rate Sheet Prospectus Supplement dated , 2016 This Rate Sheet Prospectus Supplement (“Rate Sheet”) applies to purchasers of LincolnCore Income℠ Variable Annuity between and , 2017.This supplement is for informational purposes and requires no action on your part. This Rate Sheet provides the Core Income Benefit percentage, the Cost of Living Adjustment (COLA) percentage, the Account Value percentage, the Account Value Withdrawal percentage, and Reduction percentages that we are currently offering.This Rate Sheet will replace and supersede any previously issued Rate Sheet(s), and must be retained with the current prospectus. For new contractowners, the current Rate Sheet will be included with the prospectus.You can also obtain the most current Rate Sheet by contacting your financial professional, or online at LincolnFinancial.com.This Rate Sheet has been filed with the Securities and Exchange Commission. The rates below apply for applications signed between and 2017. The rates may be different than those listed below for applications signed after 2017. Core Income BenefitPercentage The initial Core Income Payment amount is calculated at the time the contract is issued and is equal to a percentage of the initial Purchase Payment, which is listed below.The Core Income Benefit Percentage will also be applied to additional Purchase Payments.The current Core Income Benefit Percentage is: Single Life Option Joint Life Option 4% 4% COLA Percentage The Core Income Payment will automatically increase each year by a Cost of Living Adjustment (COLA) beginning on the first Benefit Year anniversary.The current COLA percentage is: 2% Account Value Percentage The Account Value Percentage is used to determine the Core Income Payment amount at the time of the first withdrawal on or after age 60 (your age or spouse’s age if younger), if this provides a higher Core Income Payment.The current Account Value Percentage is: Single Life Option Joint Life Option 4% 4% Account Value Withdrawal Percentage The Account Value Withdrawal Percentage is used to determine what amount may be withdrawn, if any, in excess of the Core Income Payment. Single Life Option Joint Life Option 4% 4% Core Income Payment Reduction Percentage for Ages 60-64 The Reduction Percentage is applied to the Core Income Payment if a withdrawal occurs once you (or the younger spouse if applicable) are age 60, but less than age 65. Single Life Option Joint Life Option 25% 25% Death of First Measuring Life Reduction to Core Income Payment The Death of First Measuring Life Reduction Percentage is applied to the Core Income Payment upon the first death under the Joint Life Option. The current Death of First Measuring Life Reduction to Core Income Payment Percentage is: 25% In order to receive the rates indicated in this Rate Sheet, your application must be signed and dated on or before the last day of the effective period noted above. We must receive your application in Good Order within 10 days from the date you sign your application, and the annuity must be funded within 60 calendar days. Additional paperwork may be required if these conditions are not met and you still wish to purchase the annuity in order to receive the applicable rates in effect at that time. The information in this prospectus is not completeand may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Lincoln Core IncomeSM Variable Annuity Individual Variable Annuity Contracts Lincoln Life Variable Annuity Account N XX XX, 2016 Home Office: The Lincoln National Life Insurance Company 1300 South Clinton Street
